12-1434
         Suyono v. Holder
                                                                                        BIA
                                                                                Schoppert, IJ
                                                                               A 088 805 045
                                                                               A 088 805 046
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                          ROBERT D. SACK,
 8                          DEBRA ANN LIVINGSTON,
 9                          RAYMOND J. LOHIER, JR.,
10                               Circuit Judges.
11
12       _______________________________________
13
14       YANTO SUYONO, SIAUW MING YAP,
15                Petitioners,
16
17                          v.                                  12-1434
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONERS:                H. Raymond Fasano, New York, New
25                                       York.
26
27       FOR RESPONDENT:                 Stuart F. Delery, Acting Assistant
28                                       Attorney General; Derek C. Julius,
29                                       Senior Litigation Counsel; Deitz P.
 1                          Lefort, Trial Attorney; Office of
 2                          Immigration Litigation, United
 3                          States Department of Justice,
 4                          Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioners Yanto Suyono and Siauw Ming Yap, natives

11   and citizens of Indonesia, seek review of a March 12, 2012

12   decision of the BIA affirming the September 15, 2009,

13   decision of an Immigration Judge (“IJ”), which denied

14   Suyono’s application for asylum, withholding of removal, and

15   relief under the Convention Against Torture (“CAT”).      In re

16   Yanto Suyono and Siauw Ming Yap, No. A088 805 045/046

17   (B.I.A. March 12, 2012), aff’g Nos. A088 805 045/046 (Immig.

18   Ct. N.Y. City Sept. 15, 2009).   We assume the parties’

19   familiarity with the underlying facts and procedural history

20   in this case.

21       Under the circumstances of this case, we have reviewed

22   the IJ’s decision as supplemented by the BIA.    See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

24   applicable standards of review are well established.      See

25   Yanqin Weng v. Holder, 562 F.3d 510, 513-14 (2d Cir. 2009).

                                  2
 1   I.   Past Persecution

 2        Substantial evidence supports the agency’s

 3   determination that Suyono did not suffer past persecution.

 4   While the petitioners claim that the agency failed to

 5   consider the cumulative effect of the harm Suyono suffered

 6   in Indonesia, the record indicates otherwise.     The IJ

 7   expressly found that the harm from the assault and other

 8   incidents, even considered cumulatively, did not rise to the

 9   level of persecution, and the BIA affirmed the IJ’s finding,

10   as well as his reasoning.   The petitioners also argue that

11   the IJ failed to consider the harm that Yap suffered.

12   However, they did not demonstrate how the harm to Yap was

13   relevant to Suyono’s claim: the asylum application was filed

14   in Suyono’s name, while Yap was listed only as a derivative

15   applicant.   Cf. Shi Liang Lin v. U.S. Dep’t of Justice, 494

16 F.3d 296, 307 (2d Cir. 2007) (en banc) (declining to extend

17   per se asylum status to spouses of forced abortions where

18   they have not directly suffered harm).

19        Moreover, considering the harm in the aggregate, the

20   agency reasonably found that Suyono failed to establish past

21   persecution, as he asserted only that on one occasion a

22   group of Muslim men came begging for donations at his


                                   3
 1   church, and, when he refused to give them enough money,

 2   physically assaulted him, and on another occasion someone

 3   kicked his and Yap’s car during an altercation over a

 4   parking spot while they were trying to park for church.     See

 5   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

 6   Cir. 2006) (noting that to constitute persecution, the

 7   alleged past harm must be sufficiently severe, rising above

 8   “mere harassment.”).

 9   II. Pattern or Practice of Persecution

10       Absent the presumption of future persecution, the

11   agency reasonably found that Suyono failed to independently

12   establish a well-founded fear of persecution. See 8 C.F.R.

13   § 1208.16(b)(2).   Although various State Department reports

14   in the record referenced sporadic incidents of religious

15   violence and ethnic tensions, they did not show a pattern or

16   practice of violence against ethnic Chinese or Christians.

17   Rather, similar to the evidence presented in Santoso v.

18   Holder, 580 F.3d 110 (2d Cir. 2009), the evidence indicates

19   widespread tolerance of various religions and that ethnic

20   Chinese play an increasingly important role in public life

21   in Indonesia.   Id. at 112.

22



                                   4
 1         Furthermore, we reject the petitioners’ contention that

 2   the Ninth Circuit’s opinion in Sael v. Ashcroft, 386 F.3d
3   922 (9th Cir. 2004), requires a different outcome.   In that

 4   opinion, the Ninth Circuit held that because ethnic Chinese

 5   were a historically “disfavored group” in Indonesia, a lower

 6   level of individualized risk was required to show a well-

 7   founded fear of future persecution.   Sael, 386 F.3d at 927.

 8   Here, Suyono did not present the agency with any

 9   individualized evidence suggesting that he, in particular,

10   would be subject to persecution in Indonesia.   Because

11   Suyono offered no allegation of individualized harm, the

12   Ninth Circuit’s “disfavored group” analysis does not apply.

13   Id.

14          Because Suyono was unable to show that he had a well-

15   founded fear of persecution needed to make out an asylum

16   claim, he was necessarily unable to meet the higher standard

17   required to succeed on claims for withholding of removal and

18   CAT relief.   See Lecaj v. Holder, 616 F.3d 111, 119-20 (2d

19   Cir. 2010).

20         For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition

23   is VACATED, and any pending motion for a stay of removal in
                                   5
1   this petition is DISMISSED as moot.    Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8
9




                                   6